 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   ROBERT M. COLVIN,                                Case No. 1:17-cv-01489-LJO-BAM (PC)
12                     Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                      RECOMMENDING DISMISSAL OF
13          v.                                        ACTION, WITH PREJUDICE, FOR FAILURE
                                                      TO PROSECUTE AND FAILURE TO OBEY
14   CULLEN, et al.,                                  COURT ORDERS
15                     Defendants.                    (ECF Nos. 25, 27)
16                                                    FOURTEEN (14) DAY DEADLINE
17

18          Plaintiff Robert M. Colvin (“Plaintiff”) is a former state prisoner proceeding pro se and in

19   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This case proceeds on

20   Plaintiff’s complaint for excessive force against Defendants Cullen, Mesa, Ibarra, and Waddel,

21   and for deliberate indifference to serious medical needs against Defendants Martinez and Smith,

22   both in violation of the Eighth Amendment. This matter was referred to a United States

23   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302. For the reasons that

24   follow, the Court recommends that this action be dismissed, with prejudice.

25          I.      Relevant Procedural History

26          On October 12, 2018, Defendants filed a motion for summary judgment pursuant to

27   Federal Rule of Civil Procedure 56. (Doc. No. 23.) Plaintiff was provided with notice of the

28   requirements for opposing a motion for summary judgment. Woods v. Carey, 684 F.3d 934 (9th
                                                     1
 1   Cir. 2012); Rand v. Rowland, 154 F.3d 952, 957 (9th Cir. 1988); Klingele v. Eikenberry, 849

 2   F.2d 409, 411–12 (9th Cir. 1988). (Doc. No. 23-1.)

 3          A response to that motion was due within twenty-one days of service. Local Rule 230(l).

 4   Plaintiff’s deadline to respond was extended twice, on November 14, 2018, (Doc. No. 25), and on

 5   December 5, 2018, (Doc. No. 27). Plaintiff was warned that failure to comply with the Court’s

 6   orders would result in sanctions, up to and including dismissal. (Doc. No. 25, p. 3; Doc. No. 27,

 7   p. 3.) The extended deadline has now expired, and no response has been filed. Plaintiff has not

 8   otherwise communicated with the Court.

 9          II.     Discussion

10          Local Rule 110 provides that “[f]ailure . . . of a party to comply with these Rules or with

11   any order of the Court may be grounds for imposition by the Court of any and all sanctions . . .

12   within the inherent power of the Court.” District courts have the inherent power to control their

13   dockets and “[i]n the exercise of that power they may impose sanctions including, where

14   appropriate, . . . dismissal.” Thompson v. Hous. Auth., 782 F.2d 829, 831 (9th Cir. 1986). A

15   court may dismiss an action, with prejudice, based on a party’s failure to prosecute an action,

16   failure to obey a court order, or failure to comply with local rules. See, e.g., Ghazali v. Moran, 46

17   F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with local rule); Ferdik v. Bonzelet,

18   963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to comply with an order requiring

19   amendment of complaint); Malone v. U.S. Postal Serv., 833 F.2d 128, 130–33 (9th Cir. 1987)

20   (dismissal for failure to comply with court order).
21          In determining whether to dismiss an action, the Court must consider several factors:

22   (1) the public’s interest in expeditions resolution of litigation; (2) the Court’s need to manage its

23   docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of

24   cases on their merits; and (5) the availability of less drastic sanctions. Henderson v. Duncan, 779

25   F.2d 1421, 1423 (9th Cir. 1986); Carey v. King, 856 F.2d 1439 (9th Cir. 1988).

26          Here, the action has been pending for more than a year, and Plaintiff’s response or
27   opposition to Defendants’ motion for summary judgment is overdue. Plaintiff is obligated to

28   comply with the Local Rules and was informed by Defendants of the need to oppose a motion for
                                                       2
 1   summary judgment. Despite Plaintiff’s duty to comply with all applicable rules and Defendants’

 2   notice, Plaintiff did not file an opposition. Plaintiff remained incommunicative after being

 3   granted two extensions of time by this Court to respond to the pending motion. The Court cannot

 4   effectively manage its docket if a party ceases litigating the case. Thus, both the first and second

 5   factors weigh in favor of dismissal of this action.

 6           The third factor, risk of prejudice to defendant, also weighs in favor of dismissal, because

 7   a presumption of injury arises from the occurrence of unreasonable delay in prosecuting an

 8   action. Anderson v. Air W., 542 F.2d 522, 524 (9th Cir. 1976). Because public policy favors

 9   disposition on the merits, the fourth factor usually weighs against dismissal. Pagtalunan v.

10   Galaza, 291 F.3d 639, 643 (9th Cir. 2002). However, “this factor lends little support to a party

11   whose responsibility is to move a case toward disposition on the merits but whose conduct

12   impedes progress in that direction,” which is the case here. In re Phenylpropanolamine (PPA)

13   Prods. Liab. Litig., 460 F.3d 1217, 1228 (9th Cir. 2006).

14           Finally, the Court’s warning to a party that failure to obey the Court’s order will result in

15   dismissal satisfies the “considerations of the alternatives requirement.” Ferdik, 963 F.2d at 1262;

16   Malone, 833 at 132–33; Henderson, 779 F.2d at 1424.

17           The Court’s November 14, 2018 order requiring Plaintiff to respond to the motion for

18   summary judgment expressly warned him that the failure to comply with that order would result

19   in sanctions, up to and including dismissal. (Doc. No. 25, p. 3.) The Court’s December 5, 2018

20   order further warned Plaintiff that his failure to comply with the Court’s order would result in
21   sanctions, up to and including dismissal of this action. (Doc. No. 27, p. 3.) Thus, Plaintiff had

22   adequate warning that dismissal of this action could result from his noncompliance. At this stage

23   in the proceedings there is little available to the Court which would constitute a satisfactory lesser

24   sanction while protecting the Court from further unnecessary expenditure of its scarce resources.

25   Plaintiff is proceeding in forma pauperis in this action, making monetary sanctions of little use,

26   and the preclusion of evidence or witnesses is likely to have no effect given that Plaintiff has
27   ceased litigating this case.

28   ///
                                                       3
 1          In summary, Plaintiff is no longer prosecuting this action, and the Court cannot afford to

 2   expend resources resolving unopposed dispositive motions in a case which Plaintiff is no longer

 3   prosecuting.

 4          III.    Conclusion and Recommendation

 5          Accordingly, the Court finds that dismissal is the appropriate sanction and HEREBY

 6   RECOMMENDS that this action be dismissed, with prejudice, for failure to prosecute and for

 7   failure to obey a court order.

 8          These Findings and Recommendations will be submitted to the United States District

 9   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within

10   fourteen (14) days after being served with these Findings and Recommendations, the parties may

11   file written objections with the Court. The document should be captioned “Objections to

12   Magistrate Judge’s Findings and Recommendations.” The parties are advised that failure to file

13   objections within the specified time may result in the waiver of the “right to challenge the

14   magistrate’s factual findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.

15   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

16
     IT IS SO ORDERED.
17

18      Dated:      February 7, 2019                          /s/ Barbara   A. McAuliffe             _
                                                          UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                      4
